 

Exhibit 10.12

TRIPADVISOR, INC. OPTION AGREEMENT

(Time-Based)

THIS OPTION AGREEMENT (this “Agreement”), November   28, 2017 (the “Grant
Date”), between TripAdvisor, Inc., a Delaware corporation (the “Company”), and
Stephen Kaufer (the “Eligible Individual”), describes the terms of an award
(“Award”) of an Option to the Eligible Individual by the Company.

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Company’s Amended and Restated 2011 Stock and Annual
Incentive Plan (as amended from time to time, the “Plan”).

l.

Award of Option

(a)Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby grants to the Eligible Individual an Option to purchase 780,000
Shares at the exercise price of $ 34.71 per Share. Reference is made to the
“Grant Details” that can be found on the equity plan website of the current
professional selected by the Company to administer the Plan (the “Plan
Administrator”), currently located at www.netbenefits.fidelity.com (or any
successor equity administration system selected by the Company to manage the
Plan from time to time), which is hereby incorporated by reference into, and
shall be read as part and parcel of, this Agreement.

(b)The Option shall be a Nonqualified Option. Unless earlier terminated pursuant
to the terms of this Agreement or the Plan, the Option shall expire on the
ten-year anniversary of the Grant Date.

2.

Vesting

(a)Subject to (i) the terms and conditions of this Agreement, the Grant Details
and the Plan, and (ii) the Eligible Individual’s continuous employment by the
Company or one of its Subsidiaries or Affiliates, 50% of the Option shall vest
and become exercisable on August I, 2021 and 50% of the Option shall vest and
become exercisable on August 1, 2022 (such period commencing the date hereof and
ending August l, 2022 shall be referred to as the “Vesting Period”).

(b)In the event a Termination of Employment of the Eligible Individual occurs
during the Vesting Period for any reason (or for no reason), and except as
provided in Section 4 below, then the terms of the Employment Agreement dated
March 31, 2014 between TripAdvisor LLC and the Eligible Individual (as the same
may be amended from time to time, the “Employment Agreement”) shall dictate the
treatment of the Award and, to the extent it is not provided for in the
Employment Agreement, then the terms of the Plan shall dictate the treatment of
the Award.

3.

Exercise of Option

(a)This Option is exercisable by delivery of an exercise notice which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised and such other representations and
agreements as may be required by the Company or the Plan Administrator (the
“Exercise Notice”). The Exercise Notice shall be in the form and delivered in
the manner prescribed by the Plan Administrator.

(b)The Exercise Notice shall be accompanied by payment of the aggregate exercise
price as to all Shares in respect of which the Option is being exercised.
Payment of the aggregate exercise price shall be by any of the following, or a
combination thereof, at the election of the Eligible Individual: (i) cash, (ii)
check, (iii) a “broker-assisted” or “same-day sale”; or (iv) other method
authorized by the Company and/or the Plan Administrator.

(c)No Shares shall be issued pursuant to the exercise of the Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed.

 

--------------------------------------------------------------------------------

 

4.

Termination of Employment by the Company for Cause

(a)•Notwithstanding the provisions of Section 2(b) above, in the event the
Eligible Individual incurs a Termination of Employment for Cause or the Eligible
Individual voluntarily incurs a Termination of Employment within two years after
any event or circumstance that would have been grounds for a Termination of
Employment for Cause, the Eligible Individual agrees that the Option (whether or
not vested) shall be forfeited and cancelled in their entirety upon such
Termination of Employment. In such event, the Company may cause the Eligible
Individual, immediately upon notice from the Company, to either (i) return the
Option and/or Shares issued upon exercise of Option that vested during the
two-year period after the events or circumstances giving rise to or constituting
grounds for such Termination of Employment for Cause or (ii) pay to the Company
an amount equal to the aggregate amount, if any, that the Eligible Individual
had previously realized in respect of any and all Shares issued upon exercise of
the Option during the two-year period after the events or circumstances giving
rise to or constituting grounds for such Termination of Employment for Cause
(i.e. the value of the Shares issued upon exercise of the Option and sold), in
each case including any dividend equivalents or other distributions received in
respect of any such Shares.

(b)For purposes of this Agreement, employment with the Company shall include
employment with the Company’s Subsidiaries or Affiliates. The Committee shall
have the exclusive discretion to determine whether there has been any
Termination of Employment and whether there existed Cause.

5.

Non-Transferability of the Option

During the Vesting Period and until such time as the Option is ultimately
exercised as provided herein or on the website of the Plan Administrator, the
Option shall not be transferable by the Eligible Individual by means of sale,
assignment, exchange, encumbrance, pledge, hedge or otherwise.

6.

Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, until such time as
the Option is exercised, the Eligible Individual shall not be entitled to any
rights of a stockholder with respect to the Option.

7.

Adjustment in the Event of Change in Stock; Change in Control

(a)In the event of (i) a stock dividend, stock split, reverse stock split, share
combination or recapitalization or similar event affecting the capital structure
of the Company (each, a “Share Change”), or (ii) a merger, consolidation,
acquisition of property or shares, separation, spinoff, reorganization, stock
rights offering, liquidation, Disaffiliation, payment of cash dividends other
than an ordinary dividend or similar event affecting the Company or any of its
Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board may
in its discretion make such substitutions or adjustments as it deems appropriate
and equitable to the number and kind of shares of Common Stock underlying the
Option.

(b)In the case of Corporate Transactions, such adjustments may include, without
limitation (i) the cancellation of the Option in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such Option, as determined by the Committee or the Board in its sole
discretion, (ii) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the shares of Common Stock underlying the Option and
(iii) in connection with any Disaffiliation, arranging for the assumption of the
Option, or the replacement of the Option with new awards based on other property
or other securities (including, without limitation, other securities of the
Company and securities of entities other than the Company), by the affected
Subsidiary or Affiliate or by the entity that controls such Subsidiary or
Affiliate following such Disaffiliation (as well as any corresponding
adjustments to any Option that remains based upon securities of the Company).

(c)The determination of the Committee regarding any such adjustment will be
final and conclusive and need not be the same for all Participants.

2

--------------------------------------------------------------------------------

 

(d)In the event of a Change in Control, the Award will be treated as though it
vested annually pro rata over the Vesting Period, with a portion of the Award
potentially accelerating and becoming exercisable as of the effective date of
the Change in Control and the remaining unvested Option vesting pro rata on each
anniversary of August 1, 2017 through the remaining Vesting Period. For purposes
of illustration, in the case of an Award of 100 Options with a vesting start
date of August 1, 2017 and vesting 50% on August 1, 2021 and 50% on August l,
2022, if a Change in Control were to occur on March l, 2020, then 40 Options
would vest and become exercisable immediately on the effective date of the
Change in Control and the remaining 60 Options would vest pro rata annually over
the remaining Vesting Period, or 20 Options would vest on each of August l,
2020, August l, 2021 and August 1, 2022.

(e)In the event of a Termination of Employment during the two year period
following a Change in Control, the provisions of Section 10(b) of the Plan shall
apply; provided, however, that the Committee in its discretion may provide for
earlier accelerated vesting.

8.

Taxes, Fees and Withholding

(a)The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Eligible
Individual in connection with the Option, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.

(b)Regardless of any action the Company, its Affiliate or Subsidiary takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax­ related withholding (“Tax-Related Items”), the Eligible
Individual acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Eligible Individual is and remains the Eligible Individual’s
responsibility and that the Company and/or its Affiliate or Subsidiary (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the exercise of the
Option and issuance of the Shares in connection therewith, the receipt of cash
or any dividends or dividend equivalents; and (2) do not commit to structure the
terms of the award or any aspect of the Option to reduce or eliminate the
Eligible Individual’s liability for Tax-Related Items.

(c)In the event that the Company, Subsidiary or Affiliate is required to
withhold any Tax-Related Items as a result of the award, vesting or exercise of
the Option, or the receipt of cash or any dividends or dividend equivalents, the
Eligible Individual shall pay or make adequate arrangements satisfactory to the
Company, Subsidiary or Affiliate to satisfy all withholding and payment on
account of obligations of the Company, Subsidiary and/or Affiliate. The
obligations of the Company under this Agreement shall be conditioned on
compliance by the Eligible Individual with this Section 8. In this regard, the
Eligible Individual authorizes the Company and/or its Subsidiary or Affiliate to
withhold all applicable Tax-Related Items legally payable by the Eligible
Individual from his or her wages or other cash compensation paid to the Eligible
Individual by the Company and/or its Subsidiary or Affiliate. Alternatively, or
in addition, if permissible under local law, the Company may withhold in Shares,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum withholding amount. Finally, the Eligible Individual will
pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Eligible Individual’s participation in
the Plan or the Eligible Individual’s award that cannot be satisfied by the
means previously described. The Company may refuse to deliver the Shares
issuable upon exercise of the Option Award if the Eligible Individual fails to
comply with his or her obligations in connection with the Tax-Related Items as
described in this Section.

(d)In particular, the Eligible Individual understands and acknowledges that all
income to which the Eligible Individual is entitled under this Agreement is
pre-tax and the Company or its Subsidiaries or Affiliates has the right to
withhold and pay on behalf of the Eligible Individual any individual income tax
in connection with such income in accordance with applicable law. In the event
the Company or its Subsidiaries or Affiliates is not required under applicable
law to serve as the withholding agent to withhold and pay on behalf of the
Eligible Individual such individual income tax, the Eligible Individual shall
have sole responsibility to make such payment, in which case the Eligible
Individual shall provide, as requested by the Company or its Subsidiaries or
Affiliates from time to time, relevant tax receipts to certify full and prompt
payment. The Eligible Individual agrees to indemnify the Company and/or its
Subsidiaries or Affiliates for any liability which may arise as a result of his
or her failure to pay any and all taxes associated with any income derived
pursuant to the Award.

3

--------------------------------------------------------------------------------

 

9.

Other Restrictions

(a)The Award shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body is required, then in any such event, the Award
shall not be effective unless such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

(b)The Eligible Individual acknowledges that the Eligible Individual is subject
to the Company’s policies regarding compliance with securities laws, including
but not limited to its Insider Trading Policy (as in effect from time to time
and any successor policies), and, pursuant to these policies, if the Eligible
Individual is on the Company’s insider list, the Eligible Individual shall be
required, among other things, to obtain pre-clearance from the Company’s General
Counsel prior to purchasing or selling any of the Company’s securities
(including in connection with the “cashless” exercise of an Option), and may be
prohibited from selling such shares other than during an open trading window.
The Eligible Individual further acknowledges that, in its discretion, the
Company may prohibit the Eligible Individual from selling such shares even
during an open trading window if the Company has concerns over the potential for
insider trading.

10.

Nature of Award

In accepting the Award, the Eligible Individual acknowledges that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b)the Award is voluntary and occasional and does not create any contractual or
other right to receive future Awards, or benefits in lieu of Awards, even if
Awards have been awarded repeatedly in the past;

(c)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;

(d)the Eligible Individual’s participation in the Plan will not create a right
to further employment with the Company, its Subsidiary or Affiliate and shall
not interfere with the ability of the Company to terminate the Eligible
Individual’s employment relationship at any time with or without Cause;

(e)the Eligible Individual is voluntarily participating in the Plan;

(f)the Award is an extraordinary item that does not constitute regular
compensation of any kind for services of any kind rendered to the Company,
Subsidiary, or Affiliate;

(g)the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company;

(h)in the event that the Eligible Individual is not an employee of the Company,
a Subsidiary or an Affiliate, the Award will not be interpreted to form an
employment contract or relationship with the Company; and

4

--------------------------------------------------------------------------------

 

(i)in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award resulting from Termination of the Eligible Individual’s Employment by the
Company, Subsidiary or Affiliate (for any reason whatsoever and whether or not
in breach of local labor laws; provided, however, such termination is consistent
with the terms of the Award and the Employment Agreement) and the Eligible
Individual irrevocably releases the Company, Subsidiary or Affiliate from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Eligible Individual will be deemed irrevocably to have waived his
or her entitlement to pursue such claim.

11.

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Eligible Individual’s
participation in the Plan, or his or her acquisition or sale of the underlying
Shares. The Eligible Individual is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Eligible Individual’s
participation in the Plan, receipt of the Award and/or disposition of the Award
before taking any action related to the Plan or the Award.

12.

Notices

Any notices, communications or changes to this Agreement shall be communicated
(either directly by the Company or indirectly through any of its Subsidiaries,
Affiliates or the Plan Administrator) to the Eligible Individual electronically
via email (or otherwise in writing) promptly after such change becomes
effective.

13.

Effect of Agreement; Severability

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement.

14.

Laws Applicable to Construction; Consent to Jurisdiction

(a)The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Option is subject to the terms and conditions of the
Plan, which are hereby incorporated by reference.

(b)Any and all disputes arising under or out of this Agreement, including
without limitation any issues involving the enforcement or interpretation of any
of the provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Eligible Individual hereby agrees and consents to the
personal jurisdiction of said courts over the Eligible Individual for purposes
of the resolution of any and all such disputes.

15.

Conflicts and Interpretation

(a)In the event of any (i) conflict between the Grant Details, this Agreement,
any information posted on the system of the Plan Administrator and/or the books
and records of the Company, or (ii) ambiguity in the Grant Details, this
Agreement, any information posted on the system of the Plan Administrator and/or
the books and records of the Company, the Plan shall control.

(b)The Committee shall have the power to interpret the Plan, this Agreement, the
Grant Details, any information posted on the system of the Plan Administrator
and/or the books and records of the Company, and to adopt such rules for the
administration, interpretation and application of the Plan and the Award as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Option has vested). All
actions taken and all interpretations and determinations made by the Committee
in good

5

--------------------------------------------------------------------------------

 

faith shall be final and binding upon the Eligible Individual, the Company and
all other interested parties. The Committee shall not be personally responsible
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement. The Committee shall, in their absolute
discretion, determine when any conditions have been fulfilled.

16.

Data Privacy

(a)The Eligible Individual understands that the Company, Subsidiary, Affiliate
and/or Plan Administrator may hold certain personal information about the
Eligible Individual, including, but not limited to, the Eligible Individual’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Eligible Individual’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Eligible Individual hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her Data as described in this document by
and among, as applicable, the Company and its Subsidiaries or Affiliates for the
exclusive purpose of implementing, administering and managing the Eligible
Individual’s participation in the Plan.

(b)The Eligible Individual understands that Data will be transferred to the Plan
Administrator, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Eligible
Individual understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than the Eligible Individual’s country. The
Eligible Individual authorizes the Company, its Subsidiary or Affiliate, the
Plan Administrator and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Eligible Individual’s participation in the Plan.

(c)The Eligible Individual understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Eligible
Individual’s local human resources representative. The Eligible Individual
understands, however, that refusing or withdrawing his or her consent may affect
the Eligible Individual’s ability to participate in the Plan. For more
information on the consequences of the Eligible Individual’s refusal to consent
or withdrawal of consent, the Eligible Individual understands that he or she may
contact his or her local human resources representative.

17.

Amendment

(a)The Company may modify, amend or waive the terms of the Award, prospectively
or retroactively, but no such modification, amendment or waiver shall impair the
rights of the Eligible Individual without his or her consent, except as required
by applicable law, NASDAQ or stock exchange rules, tax rules or accounting
rules. The waiver by either party of compliance with any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.

(b)This Award and payments made pursuant to this Agreement and the Plan are
intended to qualify for an exemption from Section 409A of the Code. If the
Company makes a good faith determination that any compensation provided under
this Agreement is likely to be subject to the additional tax imposed by Section
409A, the Company may, to the extent it deems necessary or advisable, modify
this Agreement, without the Eligible Individual’s consent, to reduce the risk
that such additional tax will apply, in a manner designed to preserve the
material economic benefits intended to be provided to the Eligible Individual
under this Agreement (other than any diminution of such benefit that may be
attributable to the time value of money resulting from a delay in the timing of
payments hereunder for a period of approximately six months or such longer
period as may be required).

6

--------------------------------------------------------------------------------

 

18.

Choice of Language

The Eligible Individual has received this Agreement and any other related
communications and consents to having received these documents solely in
English. If, however, the Eligible Individual receives this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version in any way, the
English version will control.

19.

Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to the Award under and participation in the Plan or future Awards that may be
awarded under the Plan by electronic means or to request the Eligible
Individual’s consent to participate in the Plan by electronic means. The
Eligible Individual hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

By accepting this Agreement and participating in the Plan, the Eligible
Individual agrees to be bound by the terms and conditions of the Plan and this
Agreement, including the Grant Details.

IN WITNESS WHEREOF, the Company and the Eligible Individual have executed and
delivered this Agreement as of the date first written above.

 

TRIPADVISOR, INC

 

 

 

BY:

  

/s/ Seth J. Kalvert

 

 

Seth J. Kalvert,

 

 

Senior Vice President,

 

 

General Counsel and Secretary

 

 

 

 

 

/s/ Stephen Kaufer

 

 

Stephen Kaufer

 

7